Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 05/27/2022; and IDS filed on 03/11/2022.
Claims 1, 24 have been amended.
Claims 1-8, 21-32 are pending in the instant application.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8, 21-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/469,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-application recites a method of preparing a composition for delivery to a target site of a patient, the method comprising: combining gellan gum, at least one salt, and water to form a mixture; heating the mixture; introducing the mixture into a reservoir; and allowing the mixture to cool while inside the reservoir to form a homogeneous gel having a continuous, three-dimensional structure inside the reservoir; wherein the composition is biocompatible and injectable from the reservoir through a needle to the target site (see claim 9), wherein the composition comprises 0.01% to 2.0% gellan gum by weight with respect to the total weight of the composition (see claim 10), wherein the mixture is introduced into the reservoir after heating the mixture at a temperature ranging from about 70C to about 130C and before allowing the mixture to cool below about 50C (see claim 13), wherein the at least one salt comprises a sodium salt, a calcium salt, a magnesium salt, or a combination thereof (see claim 4); blue dye (see claim 21).
The co-application claim heats all the ingredients together instead of adding the salt after heating the gellan and water; however, it would have been obvious to heat the water, then add ingredients, such as gellan gum then cation salt or vise versa, and arrive at the same gel composition, similar to making soup, wherein water is heated with carrots then adding celery or adding celery before carrots.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1; see IDS filed on 02/07/2019) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”; see IDS filed on 02/07/2019), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245; see IDS filed on 02/07/2019), KIEHM (US2014/0178512; herein after KIEHM1), KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), and PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014); see IDS filed on 02/07/2019).
	Applicant's claims are directed to a method of making a composition comprising of: mixing gellan gum and water and heating at about 50-130°C; then add a first salt, such as calcium chloride, and a second salt, such as sodium chloride; and introducing the mixture to a reservoir; and cooling inside the reservoir.
	OLIVEIRA1 teaches making an injectable gellan gum composition for tissue engineering comprising of: mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at 90°C, then decreasing the temperature (see pg. 344, 2nd col). Additional disclosures include: the gellan gum hydrogels were used as encapsulation agents and tissue engineering supports for human articular chondrocytes (see pg. 344, 2nd col), since the addition of chondrocytes would improve the cartilages at the site of injection.
	OLIVEIRA1 does not teach using a second salt, such as sodium chloride; or placing the mixture composition into a prefilled syringe for other intended use, such as a deraml/tissue filler, which would not require use of chondrocytes and other additional tissue/cell ingredients. Note, OLVEIRA1 is used as a primary reference because it has the most active steps recited by Applicant, wherein the secondary references below will teach the motivation to not add chondrocytes an other ingredients when used as a dermal/tissue filler.
	OLVEIRA2 teaches more background on the mixture composition of gellan gum, water and divalent cation, such as calcium (see pg. 853), wherein the gelation is influenced by the nature and quantity of cations present in solution (see pg. 853). Additional disclosures include: homogenous dispersion (see pg. 854, 1st col); the solution forms a gel upon lowering of the temperature, such as during cooling (see abstract), such as cooling to room temperature, wherein heating the composition would keep it in solution form when desired, such as filling a vial or a syringe, thus, one skilled in the art would know when to heat to solution when wanting to move the composition into any different container/reservoir; excellent heat resistance properties, lack of toxicity, which reads on toxin level of zero, and the ability to be used as an injectable (see pg. 853); the control of solution-gel transition at physiological temperature and pH renders this material the possibility to be used as an injectable system which is a highly recommended approach in several situations (see pg. 856, 2nd col).
	LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (see abstract). Thus, one skilled in the art would be capable of adjusted to the desired gelling temperature and viscosity.
	KIEHM1 teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus needles have to be used (see [0010]). Additional disclosures include: gellan (see [0011]) and divalent cation, such as calcium (see [0014]); known fillers in the prior art include alginate based fillers (see [0002]), wherein needles with large diameters have to be used (see [0010]), thus, one skilled in the art will need to optimize the viscosity to find the smallest diameter possible; adding sodium chloride to obtain isotonicity (see [0106]), which is about 287 mOsmol/kg.
	KIEHM2, which is the same inventor as KIEHM1, claims gellan gum in bead form as a tissue filler composition and putting the composition into pre-filled syringes (see [0045]; [0127]). Additional disclosures include: excipients can be added (see [0091]), such as carotene, which is a coloring agent (see [0092]); needles and sterile glass (see [0126]); the prior art had used alginate and hyaluronic acid as fillers (see [0002]-[0004]), wherein the filler is injected below the dermis, thereby leaving no scar, rapidly restoring volume and application site and sustain the volume augmentation (see [0006]; [0104]; [0052]); thus, when gellan gum is used as a dermal filler to fill a cavity, the gellan gum composition would not require additional drugs or cells.
	JEVEDERM, which is the same Juvederm® disclosed in KIEHM1, discloses an injectable (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V) and is used as a dermal/tissue filler (see section I).
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate OLIVEIRA1’s composition as a homogenized gel without additional cells or drugs into a pre-filled syringe to be used as dermal fillers and adjust the viscosity for dermal filling use. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide a cost-effective and user-friendly delivery system for administering in the sterile filed of operating rooms or doctor’s office, and reasonably would have expected success because gellan gum tissue fillers and other tissue fillers have been placed in pre-filled syringes in the prior art. Note, it would also have been obvious to increase heat to form a gellan gum solution so it can be easily placed in a syringe and then cooled, such as room temperature, to a gel for dermal filler injection; or to heat the water and add each ingredients individually, similar to making soup, wherein water is heated with carrots then adding celery or adding celery before carrots, wherein when gellan gum is added to water would result in hydrated gellan gum. Note, the removal of cells and/or drugs when placed in a pre-filled syringe, to be used as dermal fillers, would result in a homogenized, continuous, three-dimensional structure extending across an entire cross-sectional dimension of the reservoir at room temperature.  
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate sodium chloride. The person of ordinary skill in the art would have been motivated to make those modifications, because it would make the composition isotonic for human injection to prevent human cells from bursting or shrinking, and reasonably would have expected success because isotonicity is well-known in the medical field. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition to about 121°C for sterilizing. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current method for sterilizing pre-filled syringes.
	The references do not specifically teach the viscosity or adding the ingredients in the exact ranges as claimed by Applicant.  The viscosity and amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as desired viscosity for the site of injection and use, such as cartilage versus dermal tissue filler; or ease of injection from the syringe and having enough viscosity to maintain shape as a dermal filler; and isotonicity.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of viscosity and ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach the exact heating and cooling temperature ranges as claimed by Applicant.  The heating and cooling of a gellan gum composition from solution to gel and vise-versa is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal temperature order to best achieve the desired results, such as in solution form or in gel form.  Thus, absent some demonstration of unexpected results from the claimed parameters, this temperature range would have been obvious at the time of Applicant's invention.

Claims 1-8, 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1; see IDS filed on 02/07/2019) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”; see IDS filed on 02/07/2019), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245; see IDS filed on 02/07/2019), KIEHM (US2014/0178512; herein after KIEHM1), KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), and PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014); see IDS filed on 02/07/2019), HUNTER et al (US 2006/0040894), and BENNETT et al (US 2011/0293692).
As discussed above, the references teach Applicant’s invention.
	The references do not explicitly teach adding a coloring agent, such as FDC Blue 1.
	HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as carotene and FDC dyes (see [0141]). Additional disclosures include: gauge of size 23 are known in the prior art (see [0223]).
	BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agents, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already teach add coloring agent to tissue filler compositions.

Claims 1-8, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIEHM (US2014/0178512; herein after KIEHM1) in view of KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1); see IDS filed on 02/07/2019) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2” ); see IDS filed on 02/07/2019), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245); see IDS filed on 02/07/2019), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014)); see IDS filed on 02/07/2019).
KIEHM1 teaches the prior art had known of using gels and beads as tissue fillers (see [0005]), wherein conventional fillers are viscous gel formulations and thus needles have to be used (see [0010]). Additional disclosures include: gellan (see [0011]) and divalent cation, such as calcium (see [0014]); known fillers in the prior art include alginate based fillers (see [0002]), wherein needles with large diameters have to be used (see [0010]), thus, one skilled in the art will need to optimize the viscosity to find the smallest diameter possible; adding sodium chloride to obtain isotonicity (see [0106]), which is about 287 mOsmol/kg.
KIEHM1 does not teach details of making the gellan gel in vitro by the conventional method, such as introducing gellan gum, at least one salt and water into a reservoir, the mixture having a temperature of about 70-130C, and allowing to cool.
	KIEHM2, which is the same inventor as KIEHM1, claims gellan gum in bead form as a tissue filler composition and putting the composition into pre-filled syringes (see [0045]; [0127]). Additional disclosures include: excipients can be added (see [0091]), such as carotene, which is a coloring agent (see [0092]); needles and sterile glass (see [0126]); the prior art had used alginate and hyaluronic acid as fillers (see [0002]-[0004]), wherein the filler is injected below the dermis, thereby leaving no scar, rapidly restoring volume and application site and sustain the volume augmentation (see [0006]; [0104]; [0052]); thus, when gellan gum is used as a dermal filler to fill a cavity, the gellan gum composition would not require additional drugs or cells.
JEVEDERM, which is the same Juvederm® disclosed in KIEHM1, discloses an injectable (see Section II), which is a homogenized gel (see section V) and is supplied in pre-filled disposable syringes (see section V) and is used as a dermal/tissue filler (see section I).
	OLIVEIRA1 teaches making an injectable gellan gum hydrogel composition for tissue engineering comprising of: mixing gellan gum, a salt such as CaCl2 (calcium chloride), and water, and heating the mixture at 90°C, then decreasing the temperature (see pg. 344, 2nd col). Additional disclosures include: the gellan gum hydrogels were used as encapsulation agents and tissue engineering supports for human articular chondrocytes (see pg. 344, 2nd col), since the addition of chondrocytes would improve the cartilages at the site of injection.
	OLVEIRA2 teaches more background on the conventional mixture composition of gellan gum, water and divalent cation, such as calcium (see pg. 853), wherein the gelation is influenced by the nature and quantity of cations present in solution (see pg. 853). Additional disclosures include: homogenous dispersion (see pg. 854, 1st col); the solution forms a gel upon lowering of the temperature, such as during cooling (see abstract), wherein heating the composition would keep it in solution form when desired, such as filling a vial or a syringe; excellent heat resistance properties, lack of toxicity, which reads on toxin level of zero, and the ability to be used as an injectable (see pg. 853); the control of solution-gel transition at physiological temperature and pH renders this material the possibility to be used as an injectable system which is a highly recommended approach in several situations (see pg. 856, 2nd col).
	LEE teaches optimizing gellan gum used in tissue engineering by adjusting the amount of gellan gum and CaCl2, wherein increased gellan gum and CaCl2 increased gelling time, and increased gellan gum would increase viscosity (see abstract). Thus, one skilled in the art would be capable of adjusted to the desired gelling temperature and viscosity.
PREFILLED SYRINGE STERILIZATION teaches the prior art had known of current sterilization options for prefilled syringes include heating to about 121°C (see pg. 2), wherein prefilled syringes provide a cost-effective and user-friendly delivery system for administering in the sterile field of operating rooms (see pg. 2).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mixing gellan gum, a salt such as CaCl2 (calcium chloride) and sodium chloride for isotonicity, and water, and heating the mixture at 90°C, then decreasing the temperature when making gellan gum hydrogel. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it was the conventional method of making gellan gum hydrogel. Note, it would also have been obvious to increase heat to form a gellan gum solution so it can be easily placed in a syringe and then cooled, such as room temperature, to a gel for dermal filler injection; or to heat the water and add each ingredients individually, similar to making soup, wherein water is heated with carrots then adding celery or adding celery before carrots, wherein when gellan gum is added to water would result in hydrated gellan gum. Note, a gellan gum composition without any cells and/or drugs when placed in a pre-filled syringe, to be used as dermal fillers, would result in a homogenous, continuous, three-dimensional structure extending across an entire cross-sectional dimension of the reservoir. Note, room temperature would also be storage temperature.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate heating the composition to about 121C for sterilization. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is one of the current method for sterilizing pre-filled syringes. The references do not specifically teach the viscosity or adding the ingredients in the exact ranges as claimed by Applicant.  The viscosity and amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as desired viscosity for the site of injection and use, such as cartilage versus dermal tissue filler; or ease of injection from the syringe and having enough viscosity to maintain shape as a dermal filler; and isotonicity.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of viscosity and ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach the exact heating and cooling temperature ranges as claimed by Applicant.  The heating and cooling of a gellan gum composition from solution to gel and vise-versa is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal temperature order to best achieve the desired results, such as in solution form or in gel form.  Thus, absent some demonstration of unexpected results from the claimed parameters, this temperature range would have been obvious at the time of Applicant's invention.

Claims 1-8, 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIEHM (US2014/0178512; herein after KIEHM1) in view of KIEHM et al (US 2015/0010603; hereinafter KIEHM2), JUEVEDERM (Summary of safety and effectiveness data (2006), OLVEIRA et al (Gellan Gum Injectable Hydrogels for Cartilage Tissue Engineering Applications: In Vitro Studies and Preliminary In Vivo Evaluation. Tissue Engineering Part A.Jan 2010.343-353; herein after “OLIVEIRA1); see IDS filed on 02/07/2019) in view of OLVEIRA et al (Gellan gum: A new biomaterial for cartilage tissue engineering applications. Journal of Biomedical Materials Research.  Volume 93A, Issue 3, June 2010. Pages 852–863; herein after “OLIVEIRA2”); see IDS filed on 02/07/2019), LEE et al (Optimizing gelling parameters of gellan gum for fibrocartilage tissue engineering. Journal of Biomedical Materials Research.  Volume 98B, Issue 2 August 2011. Pages 238–245); see IDS filed on 02/07/2019), PREFILLED SYRINGE STERILIZATION (http://www.drug-dev.com/Coatings/Back-Issues/PREFILLED-SYRINGE-STERILIZATION-NO2-Sterilization-772.aspx (2014)); see IDS filed on 02/07/2019), HUNTER et al (US 2006/0040894), and BENNETT et al (US 2011/0293692).
As discussed above, the references teach Applicant’s invention.
	The references does not explicitly teach adding a coloring agent, such as FDC Blue 1.
	HUNTER teaches the prior art had known of using a dye or other coloring agent to enhance visualization of the composition of tissue fillers (see [0141]; [0144]), such as carotene and FDC dyes (see [0141]). Additional disclosures include: gauge of size 23 are known in the prior art (see [0223]).
	BENNETT teaches the prior art had known of FDC Blue 1 (see [0109]), which is an FDC dye.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring agent, such as FDC Blue 1. The person of ordinary skill in the art would have been motivated to make those modifications, because a coloring agent would enhance visualization of the composition, and reasonably would have expected success because the prior art had already teach adding coloring agent to tissue filler compositions.

Response to Arguments
	Applicant argues that OLIVIERA1 describes implantation of a gel and injection of a solution, OLIVIERA1 does not describe injection of a homogeneous, continuous gel from a reservoir through a needle at room temperature. it is also seen from OLIVIERA2 that gellan-based hydrogels are strong gels (see page 859, col. 1). As in OLIVIERA1, the gels in OLIVIERA2 have a compression modulus at room temperature, which although not as great as human articular cartilage, is higher or within the range of values found for hydrogels used in similar cartilage regenerative approaches (see page 859, col. 2). In this regard, discs, membranes, fibers, particles, and scaffolds are produced in OLIVIERA2 (see page 861, col. 1). Thus, like OLIVIERA1, OLIVIERA2 does not describe a gellan-based gel which, at room temperature, is homogeneous and has a continuous, three-dimensional structure that extends across an entire cross-sectional dimension of a reservoir and which is injectable from the reservoir through a needle at room temperature to the target site as claimed.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, OLIVERA1 and OLIVERA2 was used to show Applicant’s active steps are well-known in the art to make gellan hydrogel, wherein KIEHM1 and KIEHM2 teaches motivation to use the gellan hydrogel as a dermal/tissue filler, which would be homogenous at room temperature.
	Applicant argues that paragraphs [0002] and [0005] of KIEHM1 are part of a background discussion that pertains to hyaluronic acid, collagen and alginate compositions, rather than gellan compositions. KIEHM1 at paragraph [0010] discloses that conventional fillers are viscous gel formulations and thus needles with larger diameters have to be used resulting in more pain for the patient or the necessity of greater extrusion forces to eject the filler into the tissue, and that it is an objective of KIEHM1 to provide means for convenient and simple application of a filler by physicians. Paragraphs [0011]-[0014] of KIEHM1 disclose that this objective is achieved by a method for the in situ preparation of a filler, comprising the step of applying a polyanionic biopolymer (pectin or gellan) solution at an application site below the dermis of a patient for restoring volume at the application site, and that the method further comprises the step of applying a solution comprising at least one divalent cation (barium, zinc, copper, calcium and magnesium, or a mixture thereof) to the application site before or after the application of the polymer solution. KIEHM2, however, describes gellan gum in bead form. Thus, as with OLIVIERA1, OLIVIERA2 and LEE, KIEHM1, KIEHM2 does not describe a gellan-based gel which, at room temperature, is homogeneous and has a continuous, three-dimensional structure that extends across an entire cross-sectional dimension of a reservoir and which is injectable from the reservoir through a needle at room temperature to the target site as claimed.
	The Examiner finds this argument unpersuasive, because even though KIEHM1 teaches an alleged better method of using gellan hydrogel as a dermal/tissue filler, it would still have been obvious to one skilled in the art to use the conventional method of making/using fillers as disclosed by KIEHM1.
	Applicant argues that one of ordinary skill would not have filled a syringe with such a gel and would not turn to PREFILLED SYRINGE STERILIZATION for teachings regarding sterilization of such a gel-filled syringe, particularly sterilization at elevated temperature given PREFILLED SYRINGE STERILIZATION discloses that sterilization requiring exposure to elevated temperatures or damaging radiation, which may lead to degradation of the drug product or container closure materials and proposes an alternative procedure based on NO2 technology (see page 2 of 9).
	The Examiner finds this argument unpersuasive, because even thought PREFILLED SYRINGE STERILIZATION teaches an alleged better method of sterilization, it would still have been obvious to one skilled in the art to use the current sterilization which uses heat.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618